--------------------------------------------------------------------------------

Exhibit 10.44
 
[image00009.jpg]
 
EMPLOYMENT AGREEMENT
 
THE AGREEMENT (the “Agreement”) is made effective as of the 12th day of June
2014, between Hydrocarb Energy Corporation (HEC), a Nevada corporation doing
business at 800 Gessner, Suite 375, Houston, Texas 77024 (the “Company”), and
Christine P. Spencer, a Texas resident (the “Employee”), together referred to
hereinafter as the “Parties.”
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 

 
1.
Employment

 
The Company shall employ Employee, and Employee hereby accepts employment with
the Company, upon the terms and conditions set forth in the Agreement for the
period beginning on the effective date and ending on the Termination Date, as
defined in Section 4 hereof (the “Employment Period”).
 

 
2.
Position and Duties

 
During the Employment Period, Employee shall serve as the Company's (and its
subsidiaries, where appropriate) Chief Accounting Officer and shall be
responsible for such duties as are normally performed by persons serving in such
a position in companies similarly situated with Company, as well as any other
duties as may be reasonably prescribed by the CEO, management and Board of
Directors of the Company (the “Board”).
 

 
3.
Base Salary and Benefits

 
(a)                Employee’s initial base salary for the term of the Agreement
shall be $144,000 per year (the “Base Salary”). Base Salary shall be payable in
approximately equal installments in accordance with the Company’s general
payroll practices (but at least monthly) and shall be subject to required
withholding.
 
(b)               The Company shall reimburse Employee for all reasonable
expenses incurred by her in the course of performing her duties under the
Agreement which are consistent with the Company's policies in effect from time
to time for its employees with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements for its employees with
respect to reporting and documentation of such expenses.
 

--------------------------------------------------------------------------------

(c)                Employee shall be entitled to three (3) weeks of vacation per
year, and up to two (2) weeks of sick leave, during which times her compensation
shall he paid in full. Any un-used vacation time shall be forfeited and not
carried over to future periods.
 
(d)                Employee shall be eligible to participate, to the extent
Employee meets all eligibility requirements of general application, in each of
the employee benefit plans maintained by Employer from time to time in which
employees of Employer generally are eligible to participate, including by way of
illustration, any 40IK Plan, and group medical, dental, life and AD&D plans.
Employee shall also be entitled to participate in the award of any stock
options, warrants, or other forms of non-cash compensation that may be offered
to qualified employees by the Board in its discretion.
 
(e)                In the event of a “Change of Control” (see definition below),
should Employee cease to be an Employee of the Company or its successor, by
reason of (i) involuntary termination by the Company or its successor other than
for Cause any time within one year of a Change of Control, or (ii) voluntary
termination by Employee for any reason within 90 days of such Change of Control
event, as a severance payment the Company shall continue to pay Employee her
then current salary and insurance benefits for a one (1) year period beginning
on the Termination Date.
 

 
4.
Term and Termination

 
(a)                The Agreement shall be effective on the date first above
written and continue for one (1) year. The Agreement may be terminated at any
time by: (i) Employee's resignation with or without Good Reason (as defined
below), (ii) Employee’s death or Disability (as defined below), or (iii) Company
with or without Cause (as defined below).
 
(b)                (i)            If Employee’s employment with the Company is
terminated by the Company for Cause, or by Employee without Good Reason,
Employee shall not be entitled to a severance payment and will not receive her
Base Salary beyond the Termination Date.
 
(ii)           If Employee’s employment with the Company is terminated by the
Company for any reason other than for Cause (“without Cause”), or if Employee
terminates her employment for Good Reason, Employee shall be entitled to receive
as a severance payment, her then current Base Salary and insurance benefits for
a period of twelve (12) months following the Termination Date.
 
(c)                For purposes of the Agreement, the following terms shall have
the meanings set forth below:
 
“Cause” shall mean (i) the conviction of Employee for a felony, a crime
involving moral turpitude, or a plea of guilty or no lo contendre by Employee to
a charge of any such crime, (ii) Employee’s theft or embezzlement, or attempted
theft or embezzlement, of money or property of the Company, (iii) Employee’s
perpetration or attempted perpetration of fraud, or Employee's participation in
a fraud or an attempted fraud on the Company, or Employee’s unauthorized
appropriation or attempted appropriation of any tangible or intangible material
asset or property of the Company, (iv) Employee’s dishonesty with respect to any
matter concerning the Company, or (v) Employee’s substantial and repeated
failure to perform her duties hereunder in accordance with the reasonable
directions of the Board.
 

--------------------------------------------------------------------------------

“Change of Control” shall mean (i) the acquisition by any individual, entity or
group of beneficial ownership of 50% or more of the then issued and outstanding
stock of the Company; or (ii) consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “business combination”), unless, following such
business combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the common stock immediately prior to
such business combination beneficially own, directly or indirectly, 50% or more
of the common stock or membership interests, as the case may be, of the entity
resulting from such business combination; or (iii) approval by the shareholders
of the Company of a complete liquidation or dissolution of the Company.
 
“Disability” shall mean any illness, disability or incapacity of such a
character as to render Employee unable to perform Employee's primary duties
hereunder for a period of ninety (90) consecutive days, as determined in the
discretion of the Board.
 
“Good Reason” shall mean (i) material breach by the Company of its obligations
under the Agreement, including the failure of the Company to pay Employee the
Base Salary or any othe payment or benefit due Employee hereunder; (ii) any
action of the Company that results in a material diminishment in Employee’s
functions or responsibilities, or any attempt by the Company to cause Employee
to relocate outside the city of Houston as a requirement of her continued
employment; (iii) any reduction in Employee’s Base Salary; or (iv) any material
reduction of benefits unless the same reduction is applicable generally to all
employees of the Company.
 
(e)          A termination of the Agreement pursuant to its terms on the
Expiration Date or any subsequent anniversary date, shall not in and of itself
constitute a termination of Employee’s employment with the Company. At such
time, unless the Company or the Employee terminates Employee’s employment with
the Company, Employee shall become an employee at-will of the Company.
 

 
5.
Severability

 
Whenever possible, each provision of the Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but the Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 

--------------------------------------------------------------------------------

6.
Complete Agreement

 
The Agreement embodies with respect to the subject matter hereof the complete
agreement and understanding among the parties and supersedes and preempts with
respect to the subject matter hereof any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
7.
Successors and Assigns

 
The Agreement is intended to bind and inure to the benefit of and be enforceable
by Employee, the Company and their respective heirs, successors and assigns,
except that Employee may not assign her rights or delegate her obligations
hereunder without the prior written consent of the Company.
 

 
8.
Choice of Law

 
All issues and questions concerning the construction, validity, enforcement and
interpretation of the Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the Slate ofTexas.
 

 
9.
Arbitration

 
In the event of a dispute, the parties agree that such dispute shall be
submitted to binding arbitration in Texas, U.SA, pursuant to the rules of
arbitration of the American Arbitration Association (the “Rules”). Except as set
forth in the Section, the arbitration shall proceed pursuant to the Rules in
effect on the date such arbitration is commenced. In the event of arbitration,
the parties shall attempt to reach agreement on the selection of a single
impartial arbitrator. If the parties are unable to agree on a single impartial
arbitrator, each party shall select one impartial arbitrator and those
arbitrators shall select a single impartial arbitrator who shall theeafter
conduct the arbitration as the sole arbitrator. The arbitrator so selected shall
be competent in the legal and technical aspects of the subject matter of the
Agreement. The arbitrator shall not limit, expand or modify the terms of the
Agreement nor award damages in excess of compensatory damages. Any party to the
arbitration may seek conservatory or interim measures in accordance with the
Rules. The prevailing party in the arbitration shall be awarded all attorney
fees and costs incurred in the arbitration. The final award shall specify the
factual and legal bases for the award, if any. Any final award or decision
issued as a result of such arbitration shall be final, binding and conclusive
between the parties, and shall be enforceable by any court having jurisdiction
over the party against whom enforcement is sought. Each party to the Agreement
hereby consents to non-exclusive jurisdiction and venue of the State of Texas,
for any court proceedings to enforce any such final award or decision. prevented
by the subject matter of the dispute, each party to the Agreement shall continue
performing its respective obligations under the Agreement while the dispute is
being resolved.
 

--------------------------------------------------------------------------------

 
10.
Amendment and Waiver

 
The provisions of the Agreement may be amended or waived only with the prior
written consent of the Company and Employee, and no course of conduct or failure
or delay in enforcing the provisions of the Agreement shall affect the validity,
binding effect or enforceability of the Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed the Employment Agreement as
of the date first written above.
 
 
EMPLOYEE:
 
 
 
 
/s/ Christine P. Spencer
 
 
Christine P. Spencer
 
 
 
 
 
COMPANY:
 
    Hydrocarb Energy Corporation     By: /s/ Pasquale Scaturro   Pasquale
Scaturro  
CEO
    By: /s/ Charles Dommer   Charles Dommer  
President

 
 

--------------------------------------------------------------------------------